DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0266511 to Kuroda et al. (of record) in view of US Patent Application Publication 2017/0363978 to Okada (newly cited).
Kuroda discloses an electrophotographic image forming device having an image forming device main body 501, a photosensitive drum 21, a charging roller 23, which is a charging member for charging the photosensitive drum 21, and a cleaning blade 25 that removes a toner and impurities remaining on a surface of the photosensitive drum 21 after transferring, such as by use of a transfer roller 14 (Fig. 7; ¶ [0063]).  Kuroda discloses a specific charging roller that has long life with stable charging properties when only a DC voltage is used in an imaging apparatus (¶¶ [0004], [0058], [0063]; Figure 7).
Kuroda teaches when only a DC voltage is applied to the charging member, the discharge area becomes narrow, which makes it difficult to allow a photoconductor to maintain a stable potential in an image forming apparatus (¶ [0003]).  To obtain a stable potential Kuroda discloses a charging roller comprising a conductive support 1, a conductive elastomer (i.e., rubber) layer stacked on the conductive support 2, and a conductive resin layer stacked on the conductive elastomer layer 3 (¶¶ [0005], [0030]; Figure 1; see pending claim 10).  The conductive resin layer includes a matrix material and a plurality of particles dispersed in the matrix material (¶ [0005], which as seen in Figure 3 extend from the surface of the elastomer layer to give the desired surface roughness.  Compare Kuroda’s Figure 3 with Figure 4 of the instant application.  
The 10-point average roughness (Rz) of Kuroda’s conductive resin layer may be in a range of about 10.0 µm to about 35.0 µm to give stable charging (¶¶ [0007], [0050]; Example 4).  Useful resin particles are nylon particles (¶ [0011]) with a distance between the particles of 50 µm to 400 µm, such as 150 µm (¶ [0045]; Example 9; i.e., Sm in the instant claims).  The charging member has an Asker C Hardness of 78 ± 4 (¶¶ [0014], [0054]; see new claim 11).  The electrical resistance of the charging member is a log R value of 5.4 ± 0.4 (i.e., 105.4; ¶¶ [0016], [0057]; see pending claim 7). See Examples 11, 14, and 17 as specifically pertinent conductive resin layers with respect to the instant invention.
Kuroda does not disclose the photosensitive member to be used in the imaging device but clearly requires a photosensitive member in order to carry out image production.
Okada discloses an electrophotographic photosensitive member for use in an image forming apparatus (¶ [0003]).  Single layer photosensitive members include a single-layer photosensitive layer having functions of charge generation and charge transport as a photosensitive layer on a conductive support (¶¶ [0003], [0046], [0048]).  The single-layer photosensitive layer contains the quinone derivative (1) as an electron transport material (¶ [0058]), a hole transport material (¶ [0062]), a charge generation material (¶ [0068]), and a binder resin, such as a bisphenol Z polycarbonate resin represented by the chemical formula (Resin-1) (¶¶ [0079], [0080]; see pending claim 5) and a viscosity average molecular weight of at least 40,000 (¶ [0081]; see pending claim 3 & spec. ¶ [0030]).  An exemplified bisphenol Z polycarbonate has a viscosity average molecular weight of 50,000 (¶ [0116]).  The photosensitive members have good crack resistance (¶¶ [0122] – [0129]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the photosensitive member of Okada as the photosensitive member in Kuroda’s electrophotographic image forming device because Kuroda desires a photosensitive member and Okada discloses a photosensitive member useful in electrophotographic imaging that has the advantage of reduced cracking for drum shaped members (¶ [0057]).  The use of a known photosensitive member for its known function would have been obvious to the skilled artisan.  Because the binder resin for the photosensitive member is composed of the preferred polycarbonate Z polymer and has a molecular weight in the preferred range of the specification (see spec. ¶ [0030]) it appears the exemplified polycarbonate (Okada: ¶¶ [0116], [0118]) would inherently have a deformation at yield within the claimed range of pending claim 2.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0266511 to Kuroda et al. (of record) in view of US Patent Application Publication 2017/0363978 to Okada as applied to claims 1-5, 7, 10, and 11 above, and further in view of US Patent Application Publication 2018/0217512 to Ike et al. (of record).
	Kuroda and Okada are described above.  The findings of fact and conclusions of law presented above are incorporated here.  Although the Okada does not disclose the surface roughness of the photosensitive member, Ike teaches the effectiveness of preparing a photoreceptor with an arithmetic mean roughness Ra within the range of from 20 nm to 100 nm, a ten-point average roughness Rz within the range of from 0.2 µm to 1.0 µm and a mean spacing of profile irregularities Sm of 20 µm or less in the initial stage of use (Abstract; ¶¶ [0075] – [0079]).  As seen in Figure 2, the photoreceptor 20 is charged by a contact charger 42 (¶¶ [0048] – [0051])  The noted surface roughness gives improved cleaning of the photoreceptor, which leads to reduced contamination of the charging device and reduced blade wear (¶¶ [0008] – [0011], [0129] – [0137]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to prepare Okada’s photoreceptor with a surface roughness of from 0.2 µm to 1.0 µm, an arithmetic mean roughness Ra within the range of from 20 nm to 100 nm, and a mean spacing of profile irregularities Sm of 20 µm or less because these characteristics give reduced contamination of the charging roller in the imaging apparatus as well as reduced blade wear of the cleaning device.  The artisan would recognize these characteristics as advantageous because Kuroda discloses the use of a contact charging roller for charging the photoreceptor and uses a cleaning device in the apparatus.  The combination of a photosensitive member having the noted average surface roughness would have been obvious in order to obtain the benefits of reduced contamination of the charging roller.

Conclusion
The previously applied rejections are withdrawn based on the amendments and remarks presented in the response.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        26 May 2021